DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6, and 8 are cancelled.
Claims 1-5, 7, and 9-10 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 2 objected to because of the following informalities:
In claim 2, Line 8, "current magnitude ascertained in step (d)" should read "current magnitude ascertained in step (a)". 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HELLGREN et al. USPGPUB 2018/0045787 (hereinafter "HELLGREN").
	Regarding claim 1, HELLGREN teaches a method for operating an electrical energy storage unit ([Abstract] "A system and a method are for estimating an operating parameter value of an energy storage device arranged to provide power for propulsion for an electric or hybrid vehicle", wherein arranged to provide power is interpreted as operating electrical energy storage unit), the method comprising:
	a) checking at least one predefined first condition which represents a use of the electrical energy storage unit (Paragraph [0018-0019] "According to an embodiment of the invention, the method may further comprise: determining a difference between the first operating parameter value and a respective reference operating parameter value", wherein reference operating parameter value is established from pre-determined experimental data (see Paragraph [0007]), and wherein Paragraph [0021] "the pre-determined experimental data may be determined from measurements of operating parameter trajectories of a plurality of energy storage devices. In other words, previously measured data of the operating parameter from hundreds or even thousands of energy storage devices may be used to obtain the experimental data", therefore determining differences between first operating parameter value and reference operating parameter value is interpreted as checking a use of the electrical energy storage unit), an accuracy of a mathematical model of the electrical energy storage unit, or both (Furthermore, as seen in Fig. 7 and the method further described in Paragraph [0075], after step S706, the process is restarted as shown, therefore examiner interpreted that the accuracy of mathematical model is being checked when first operating parameter value and a reference operating parameter value is compared);
	b) ascertaining at least one value of a parameter of the mathematical model (Paragraph [0065] "In a first step S302, a first operating parameter value (θi-1) is determined", and Paragraph [0065] "In a second step S304, a reference operating parameter value (θi-1) is established. The reference operating parameter value (θi*) is based on predetermined experimental data relating the operating parameter (i.e. the set of θ) to time or cycle number, i.e. to the amount of usage", wherein step S302 and S304 is interpreted as ascertaining at least one parameter of the mathematical model) and changing the at least one value of the parameter in the mathematical model (Paragraph [0065] "In step S306, a second operating parameter value (θi) is recursively calculated based on the first operating parameter value (θi-1) and the reference operating parameter value (θi*). The calculation of the second operating parameter value (θi) includes using a tuning parameter 1 which modifies the portion of the reference operating parameter value (θi*) to be included in the calculation of the second operating parameter value (θi). Thus, the tuning parameter may determine the portion of the reference operating parameter value (θi*) in the calculation. The operating parameter (θ) may be a capacity of the energy storage device 102", wherein modifying reference operating parameter value is interpreted as changing at least one value of the parameter, and Paragraph [0065] "The recursive calculation may be a recursive least square (RLS) algorithm", wherein recursive least square (RLS) algorithm is interpreted as the mathematical model); and
c) operating, via an electronic control unit (Paragraph [0062] "In the vehicle 100 there is further a battery management system 104 for controlling the rechargeable battery 102 and monitoring the operation and status of the battery 102", wherein Paragraph [0063] "the system 200 comprises... a control unit 204 which may be in the form of a processor 204", and Paragraph [0064] further describes functions of control unit 204, all of which is interpreted as operating the electrical energy storage unit, also Paragraph [0063] "The processor 204 may therefore be configured to control the amount of power that the load 210 can use. Thus, the processor 204 may provide information to the load 210 regarding the amount of power the load 210 may use"), the electrical energy storage unit with the changed mathematical model (Paragraph [0075] "FIG. 7 provides a flow-chart of alternative or additional method steps to the steps described with reference to FIG. 3. Thus, it is described method steps for determining an operating parameter of a battery used to provide power for propulsion of a vehicle", where it can be seen in Fig. 7, that the process is restarted after calculating the second operating parameter value, which is interpreted to be the changed mathematical model).

	Regarding claim 2, HELLGREN teaches further comprising: a) ascertaining, via a current sensor, a current magnitude which represents an electrical current which flows into or out of the electrical energy storage unit (Paragraph [0035-0036] "According to a second aspect of the present invention there is provided a system for determining an operating parameter value of an energy storage device arranged in an electric or hybrid vehicle, the system comprises: an electric current sensor for measuring an electric current through the energy storage device");
	b) ascertaining, via a voltage sensor, a first voltage magnitude which represents an electrical voltage which is present between two pole terminals of the electrical energy storage unit (Paragraph [0037] "a voltage sensor for measuring a voltage of the energy storage device" and Paragraph [0046] "The sensors may be configured to measure e.g. a respective voltage or current from the energy storage device, a voltage or current from individual energy storage cells of the energy storage device", wherein measuring voltage from individual energy storage cells is interpreted as voltage between two pole terminals);
	c) ascertaining a second voltage magnitude which represents an electrical voltage and is obtained from the mathematical model of the electrical energy storage unit (Paragraph [0064] “Based on the reference operating parameter value (θi*), the first operating parameter value (θi-1), the electric current measurement received from the electric current sensor 202, and the voltage measurement received from the voltage sensor 206, the control unit 204 recursively calculates a second operating parameter value (θi) of the battery 102. Furthermore, the recursive calculation comprises a tuning parameter (β) for tuning a portion of the reference operating parameter value (θi*) to be included in the second operating parameter value (θi)", wherein voltage measurement is used by control unit 204 to calculate second operating parameter value, and Paragraph [0014] "The operating parameter may for example be an energy storage capacity", and Fig. 5 and Fig. 6 describe how voltages are used to determine energy storage capacity, therefore examiner interpreted second operating parameter value, which includes capacity of energy storage, to include a second voltage magnitude), where the mathematical model is loaded with the current magnitude ascertained in step d) (Paragraph [0064] " Based on the reference operating parameter value (θi*), the first operating parameter value (θi-1), the electric current measurement received from the electric current sensor 202, and the voltage measurement received from the voltage sensor 206, the control unit 204 recursively calculates a second operating parameter value (θi) of the battery 102", wherein calculating second operating parameter value is using current measured by the current sensor, where the examiner interpreted “based on… current measurement received from the electric current sensor” as loading the measurement value to mathematical model to calculate the second operating parameter value, and Paragraph [0015] “The recursive calculation may for example be a recursive least square calculation or a Kalman filter algorithm”) and comprises a resistance parameter which represents a resistance of the electrical energy storage unit (Paragraph [0026] "In accordance with the invention, the operating parameter may be... the operating parameter may be an impedance of the battery. In case of impedance, the operating parameter may be a parameter of an equivalent circuit model of a battery cell of the battery. For example, such an operating parameter may be an internal resistance R.sub.0, or the resistive part R.sub.1 or the capacitance C.sub.1 of an RC-circuit of the equivalent circuit model", and Paragraph [0061] "For example, the method is applicable to parameters such as resistance and capacitance of an equivalent circuit model of an energy storage device", the method being calculating operating parameter values) and has an assigned predefined value (Paragraph [0077] "FIG. 8 shows equivalent circuit model 800 of a battery cell. The equivalent circuit model 800 comprises the operating parameters: internal resistance R.sub.0 and R.sub.1", wherein examiner interpreted internal resistance R.sub.0 and R.sub.1 as assigned predefined value of resistance of electrical energy storage unit; further Paragraph [0078-0079] describes recursive formula which includes different types of resistances).

	Regarding claim 4, HELLGREN teaches further comprising: (a) ascertaining a state of charge of the electrical energy storage unit, where the state of charge represents the use of the electrical energy storage unit (Paragraph [0068] "FIG. 5 shows an example of open circuit voltage versus state of charge 500 for a battery 102. Naturally, the open circuit voltage is low for low state of charge and high for a high state of charge. The example open circuit voltage versus state of charge is used for the estimation of the capacity and is measured on a battery in a relaxed state", and Paragraph [0074] "In a first step S602 a first state of charge 504 (z(t.sub.0)) is determined. The first stage of charge is determined by first measuring an open circuit voltage of the battery and then finding the state of charge from a measured relationship 500 (see FIG. 5) between open circuit voltage and state of charge", wherein finding the state of charge based on the relationship 500 is interpreted as ascertaining a state of charge, and the percentage values in Fig. 5 represents the use of the electrical energy storage unit),
(b) ascertaining a temperature of the electrical energy storage unit (Paragraph [0046] "There may further be sensors for measuring a temperature of the energy storage device, a temperature of individual energy storage cells, the temperature of a coolant (e.g. a liquid coolant) used for cooling the energy storage device (or cells)", wherein temperature sensor is used to ascertain temperature of the electrical energy storage unit), where the temperature represents the use of the electrical energy storage unit (Paragraph [0063] "The temperature sensor 208 may measure the temperature of an individual cell 103 of the battery 102. The battery 102 may be connected to a load 210 which may be an electric motor 210 of the vehicle for providing propulsion to the vehicle. Thus, the battery 102 is configured to power the electric motor 210", which shows the battery being used, and sensor is used to measure temperature, thus proving temperature represents use of battery),
(c) ascertaining an age of the electrical energy storage unit, where the age represents the use of the electrical energy storage unit (Paragraph [0016] "The time related parameter may be time itself or usage history such as e.g. number of cycles of usage or a more complex model of battery aging, such as e.g. weighted ampere-hour models" and Paragraph [0067] "FIG. 4 illustrates an example of experimentally determined capacity versus cycle number (the cycle number is naturally related to the age of the battery). The capacity data shown in FIG. 4 is an example of reference data θ* used for establishing the reference operating parameter value θi*", wherein establishing reference operating parameter value based on capacity versus cycle number is interpreted as ascertaining age of electrical energy storage unit),
(d) ascertaining the accuracy of the mathematical model of the electrical energy storage unit (Paragraph [0018-0019] "According to an embodiment of the invention, the method may further comprise: determining a difference between the first operating parameter value and a respective reference operating parameter value", wherein reference operating parameter value is established from pre-determined experimental data (see Paragraph [0007]), and wherein Paragraph [0021] "the pre-determined experimental data may be determined from measurements of operating parameter trajectories of a plurality of energy storage devices. In other words, previously measured data of the operating parameter from hundreds or even thousands of energy storage devices may be used to obtain the experimental data" and  wherein comparing the first operating parameter value and reference value is interpreted as ascertaining the accuracy of the mathematical model as further seen in Fig. 7, described in Paragraph [0075] and,
or a combination of (a), (b), (c), and (d) (the above explanations and descriptions recites combinations of these steps).

	Regarding claim 7, HELLGREN teaches an apparatus (32) for operating an electrical energy storage unit (Paragraph [0062] "In the vehicle 100 there is further a battery management system 104 for controlling the rechargeable battery 102 and monitoring the operation and status of the battery 102. The system 200 according to the invention may be part of the battery management system 104 or may be a separate system", wherein battery management system 104 is interpreted as an apparatus), comprising an electronic control unit (Paragraph [0063] "Paragraph [0063] "the system 200 comprises... a control unit 204 which may be in the form of a processor 204"), the electronic control unit configured to
	check at least one predefined first condition which represents a use of the electrical energy storage unit (Paragraph [0018-0019] "According to an embodiment of the invention, the method may further comprise: determining a difference between the first operating parameter value and a respective reference operating parameter value", wherein reference operating parameter value is established from pre-determined experimental data (see Paragraph [0007]), and wherein Paragraph [0021] "the pre-determined experimental data may be determined from measurements of operating parameter trajectories of a plurality of energy storage devices. In other words, previously measured data of the operating parameter from hundreds or even thousands of energy storage devices may be used to obtain the experimental data", therefore determining differences between first operating parameter value and reference operating parameter value is interpreted as checking a use of the electrical energy storage unit), an accuracy of a mathematical model of the electrical energy storage unit, or both (Furthermore, as seen in Fig. 7 and the method further described in Paragraph [0075], after step S706, the process is restarted as shown, therefore examiner interpreted that the accuracy of mathematical model is being checked when first operating parameter value and a reference operating parameter value is compared);
	when the predefined at least one first condition is satisfied (Paragraph [0018-0020] "the method may further comprise: determining a difference between the first operating parameter value and a respective reference operating parameter value, wherein if the difference exceeds a limit value, modifying the tuning parameter in order to reduce the difference. In other words, the tuning parameter may be tuned if it is determined that the first operating parameter value deviates more than a limit value from the reference operating parameter value. The limit value may for example be about 2%, 3%, 4%, 5%, 10%, 11%, 15%, or 50% i.e. if the first operating parameter value deviates more than about 2%, 3%, 4%, 5%, 10%, 11%, 15%, or 50% from the reference operating parameter value, the tuning parameter may be modified such as to decrease the deviation", wherein first parameter value deviating from limit value is interpreted as satisfying condition in order to tune parameters), ascertain at least one value of a parameter of the mathematical model (Paragraph [0065] "In a first step S302, a first operating parameter value (θi-1) is determined", and Paragraph [0065] “In a second step S304, a reference operating parameter value (θi*) is established. The reference operating parameter value (θi*) is based on predetermined experimental data relating the operating parameter (i.e. the set of θ) to time or cycle number, i.e. to the amount of usage", wherein step S302 and S304 is interpreted as ascertaining at least one parameter of the mathematical model) and change the at least one value of the parameter in the mathematical model (Paragraph [0065] " In step S306, a second operating parameter value (θi) is recursively calculated based on the first operating parameter value (θi-1) and the reference operating parameter value (θi*). The calculation of the second operating parameter value (θi) includes using a tuning parameter 1 which modifies the portion of the reference operating parameter value (θi*) to be included in the calculation of the second operating parameter value (θi). Thus, the tuning parameter may determine the portion of the reference operating parameter value (θi*) in the calculation. The operating parameter (θ) may be a capacity of the energy storage device 102", wherein modifying reference operating parameter value is interpreted as changing at least one value of the parameter, and Paragraph [0065] "The recursive calculation may be a recursive least square (RLS) algorithm", wherein recursive least square (RLS) algorithm is interpreted as the mathematical model); and
	operate the electrical energy storage unit (Paragraph [0062] "In the vehicle 100 there is further a battery management system 104 for controlling the rechargeable battery 102 and monitoring the operation and status of the battery 102", wherein Paragraph [0063] "the system 200 comprises... a control unit 204 which may be in the form of a processor 204", and Paragraph [0064] further describes functions of control unit 204, all of which is interpreted as operating the electrical energy storage unit) with the changed mathematical model (Paragraph [0075] "FIG. 7 provides a flow-chart of alternative or additional method steps to the steps described with reference to FIG. 3. Thus, it is described method steps for determining an operating parameter of a battery used to provide power for propulsion of a vehicle", where it can be seen in Fig. 7, that the process is restarted after calculating the second operating parameter value, which is interpreted to be the changed mathematical model).

	Regarding claim 9, HELLGREN teaches a non-transitory, machine-readable storage medium containing instructions that when executed by a computer (Paragraph [0045] "The control unit is preferably a micro processor or any other type of computing device. The control unit may comprise a computer readable medium which may be any type of memory device, including one of a removable nonvolatile/volatile random access memory, a hard disk drive, a floppy disk, a CD-ROM, a DVD-ROM, a USB memory, an SD memory card, or a similar computer readable medium known in the art", and Paragraph [0064] "the control unit 204 is in communication with a memory storage device 212 (e.g. a computer readable medium) configured to store data") cause the computer to
	check at least one predefined first condition which represents a use of the electrical energy storage unit (Paragraph [0018-0019] "According to an embodiment of the invention, the method may further comprise: determining a difference between the first operating parameter value and a respective reference operating parameter value", wherein reference operating parameter value is established from pre-determined experimental data (see Paragraph [0007]), and wherein Paragraph [0021] "the pre-determined experimental data may be determined from measurements of operating parameter trajectories of a plurality of energy storage devices. In other words, previously measured data of the operating parameter from hundreds or even thousands of energy storage devices may be used to obtain the experimental data", therefore determining differences between first operating parameter value and reference operating parameter value is interpreted as checking a use of the electrical energy storage unit), an accuracy of a mathematical model of the electrical energy storage unit, or both (Furthermore, as seen in Fig. 7 and the method further described in Paragraph [0075], after step S706, the process is restarted as shown, therefore examiner interpreted that the accuracy of mathematical model is being checked when first operating parameter value and a reference operating parameter value is compared);
	when the predefined at least one first condition is satisfied (Paragraph [0018-0020] "the method may further comprise: determining a difference between the first operating parameter value and a respective reference operating parameter value, wherein if the difference exceeds a limit value, modifying the tuning parameter in order to reduce the difference. In other words, the tuning parameter may be tuned if it is determined that the first operating parameter value deviates more than a limit value from the reference operating parameter value. The limit value may for example be about 2%, 3%, 4%, 5%, 10%, 11%, 15%, or 50% i.e. if the first operating parameter value deviates more than about 2%, 3%, 4%, 5%, 10%, 11%, 15%, or 50% from the reference operating parameter value, the tuning parameter may be modified such as to decrease the deviation", wherein first parameter value deviating from limit value is interpreted as satisfying condition in order to tune parameters), ascertain at least one value of a parameter of the mathematical model (Paragraph [0065] "In a first step S302, a first operating parameter value (θi-1) is determined", and Paragraph [0065] "In a second step S304, a reference operating parameter value (θi-1) is established. The reference operating parameter value (θi*) is based on predetermined experimental data relating the operating parameter (i.e. the set of θ) to time or cycle number, i.e. to the amount of usage", wherein step S302 and S304 is interpreted as ascertaining at least one parameter of the mathematical model) and change the at least one value of the parameter in the mathematical model (Paragraph [0065] " In step S306, a second operating parameter value (θi) is recursively calculated based on the first operating parameter value (θi-1) and the reference operating parameter value (θi*). The calculation of the second operating parameter value (θi) includes using a tuning parameter 1 which modifies the portion of the reference operating parameter value (θi*) to be included in the calculation of the second operating parameter value (θi). Thus, the tuning parameter may determine the portion of the reference operating parameter value (θi*) in the calculation. The operating parameter (θ) may be a capacity of the energy storage device 102", wherein modifying reference operating parameter value is interpreted as changing at least one value of the parameter, and Paragraph [0065] "The recursive calculation may be a recursive least square (RLS) algorithm", wherein recursive least square (RLS) algorithm is interpreted as the mathematical model); and
	operate the electrical energy storage unit (Paragraph [0062] "In the vehicle 100 there is further a battery management system 104 for controlling the rechargeable battery 102 and monitoring the operation and status of the battery 102", wherein Paragraph [0063] "the system 200 comprises... a control unit 204 which may be in the form of a processor 204", and Paragraph [0064] further describes functions of control unit 204, all of which is interpreted as operating the electrical energy storage unit) with the changed mathematical model (Paragraph [0075] "FIG. 7 provides a flow-chart of alternative or additional method steps to the steps described with reference to FIG. 3. Thus, it is described method steps for determining an operating parameter of a battery used to provide power for propulsion of a vehicle", where it can be seen in Fig. 7, that the process is restarted after calculating the second operating parameter value, which is interpreted to be the changed mathematical model).
	
	Regarding claim 10, HELLGREN teaches an electrical energy storage system (30), comprising at least one electrical energy storage unit (Paragraph [0062] "In FIG. 1 there is shown a vehicle 100 in the form of a hybrid or electric car 100 comprising a rechargeable battery 102. In the vehicle 100 there is further a battery management system 104 for controlling the rechargeable battery 102 and monitoring the operation and status of the battery 102", wherein battery management system is the electrical energy storage system, and rechargeable battery is energy storage unit) and an apparatus (32) including an electronic control unit (The system 200 according to the invention may be part of the battery management system 104 or may be a separate system", wherein battery management system 104 is interpreted as an apparatus, and Paragraph [0063] "the system 200 comprises... a control unit 204 which may be in the form of a processor 204"), the electronic control unit configured to
	check at least one predefined first condition which represents a use of the electrical energy storage unit (Paragraph [0018-0019] "According to an embodiment of the invention, the method may further comprise: determining a difference between the first operating parameter value and a respective reference operating parameter value", wherein reference operating parameter value is established from pre-determined experimental data (see Paragraph [0007]), and wherein Paragraph [0021] "the pre-determined experimental data may be determined from measurements of operating parameter trajectories of a plurality of energy storage devices. In other words, previously measured data of the operating parameter from hundreds or even thousands of energy storage devices may be used to obtain the experimental data", therefore determining differences between first operating parameter value and reference operating parameter value is interpreted as checking a use of the electrical energy storage unit), an accuracy of a mathematical model of the electrical energy storage unit, or both (Furthermore, as seen in Fig. 7 and the method further described in Paragraph [0075], after step S706, the process is restarted as shown, therefore examiner interpreted that the accuracy of mathematical model is being checked when first operating parameter value and a reference operating parameter value is compared);
	when the predefined at least one first condition is satisfied (Paragraph [0018-0020] "the method may further comprise: determining a difference between the first operating parameter value and a respective reference operating parameter value, wherein if the difference exceeds a limit value, modifying the tuning parameter in order to reduce the difference. In other words, the tuning parameter may be tuned if it is determined that the first operating parameter value deviates more than a limit value from the reference operating parameter value. The limit value may for example be about 2%, 3%, 4%, 5%, 10%, 11%, 15%, or 50% i.e. if the first operating parameter value deviates more than about 2%, 3%, 4%, 5%, 10%, 11%, 15%, or 50% from the reference operating parameter value, the tuning parameter may be modified such as to decrease the deviation", wherein first parameter value deviating from limit value is interpreted as satisfying condition in order to tune parameters), ascertain at least one value of a parameter of the mathematical model (Paragraph [0065] "In a first step S302, a first operating parameter value (θi-1) is determined", and Paragraph [0065] "In a second step S304, a reference operating parameter value (θi-1) is established. The reference operating parameter value (θi*) is based on predetermined experimental data relating the operating parameter (i.e. the set of θ) to time or cycle number, i.e. to the amount of usage", wherein step S302 and S304 is interpreted as ascertaining at least one parameter of the mathematical model) and change the at least one value of the parameter in the mathematical model (Paragraph [0065] " In step S306, a second operating parameter value (θi) is recursively calculated based on the first operating parameter value (θi-1) and the reference operating parameter value (θi*). The calculation of the second operating parameter value (θi) includes using a tuning parameter 1 which modifies the portion of the reference operating parameter value (θi*) to be included in the calculation of the second operating parameter value (θi). Thus, the tuning parameter may determine the portion of the reference operating parameter value (θi*) in the calculation. The operating parameter (θ) may be a capacity of the energy storage device 102", wherein modifying reference operating parameter value is interpreted as changing at least one value of the parameter, and Paragraph [0065] "The recursive calculation may be a recursive least square (RLS) algorithm", wherein recursive least square (RLS) algorithm is interpreted as the mathematical model); and
	operate the electrical energy storage unit (Paragraph [0062] "In the vehicle 100 there is further a battery management system 104 for controlling the rechargeable battery 102 and monitoring the operation and status of the battery 102", wherein Paragraph [0063] "the system 200 comprises... a control unit 204 which may be in the form of a processor 204", and Paragraph [0064] further describes functions of control unit 204, all of which is interpreted as operating the electrical energy storage unit) with the changed mathematical model (Paragraph [0075] "FIG. 7 provides a flow-chart of alternative or additional method steps to the steps described with reference to FIG. 3. Thus, it is described method steps for determining an operating parameter of a battery used to provide power for propulsion of a vehicle", where it can be seen in Fig. 7, that the process is restarted after calculating the second operating parameter value, which is interpreted to be the changed mathematical model).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over HELLGREN et al. USPGPUB 2018/0045787 (hereinafter “HELLGREN”), in view of Lin et al. USPGPUB 2012/0105013 (hereinafter "Lin").
Regarding claim 3, HELLGREN teaches all of the features with respect to claim 2 as outlined above.
HELLGREN does not explicitly teach further comprising: a) filtering the first voltage magnitude, the second voltage magnitude, or both via a bandpass filter.
However, Lin teaches a) filtering the first voltage magnitude, the second voltage magnitude, or both via a bandpass filter (Paragraph [0020] "The voltage is filtered at step 46 for noise and for voltage characteristics. In one embodiment the filter is based on period of time or counts and is a calibration based filter used to smooth the output. The filter may be a band pass", which shows at least one voltage is being filtered).
HELLGREN and Lin are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy storage system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above method of ascertaining current, voltage, and mathematical model, as taught by HELLGREN, and incorporating bandpass filter, as taught by Lin.
One of ordinary skill in the art would have been motivated to improve voltage output by removing noise and smoothing voltage output, as suggested by Lin (Paragraph [0020] “The voltage is filtered at step 46 for noise and for voltage characteristics. In one embodiment the filter is based on period of time or counts and is a calibration based filter used to smooth the output”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HELLGREN et al. USPGPUB 2018/0045787 (hereinafter “HELLGREN”), in view of Li et al. USPGPUB 2018/0238969 (hereinafter "Li").
Regarding claim 5, HELLGREN teaches where (a) the predefined first condition for the representation of the use by the state of charge comprises a state of charge value in the range from 30% to 80% (Paragraph [0068] "FIG. 5 shows an example of open circuit voltage versus state of charge 500 for a battery 102. Naturally, the open circuit voltage is low for low state of charge and high for a high state of charge", and Paragraph [0074] "The first stage of charge is determined by first measuring an open circuit voltage of the battery and then finding the state of charge from a measured relationship 500 (see FIG. 5) between open circuit voltage and state of charge. For example, the open circuit voltage is 4 volts (indicated by 502) the corresponding state of charge is 75% (indicated by 504) according to the example relationship 500 shown in FIG. 5", wherein Fig. 5 shows the state of charge range from 0% to 100%, and the relationship is used to determine first state of charge),
where (c) the predefined first condition for the representation of the use by the age of the electrical energy storage unit comprises an age value of fewer than 180 days (Paragraph [0016] "The time related parameter may be time itself or usage history such as e.g. number of cycles of usage or a more complex model of battery aging, such as e.g. weighted ampere-hour models" and Paragraph [0067] "FIG. 4 illustrates an example of experimentally determined capacity versus cycle number (the cycle number is naturally related to the age of the battery)”, and Paragraph [0021] “Another example of the reference operating parameter is the accumulated electrical current through the energy storage device, for example given as the accumulated ampere-hour throughput of the energy storage device from the first day the energy storage device is used to the present time. Alternatively, or additionally, the reference operating parameter is given by accumulated wattage-hour (Wh) throughput of the energy storage device from the first day the energy storage device is used to the present time”, wherein from the first day energy storage is used to the present time represents age value of any number of days from first day to present day), 
where (d) the predefined first condition for the representation of the accuracy of the mathematical model of the electrical energy storage unit comprises a quantitative deviation of the mathematical model from a measured value of less than 20 mV (Paragraph [0018] "In other words, the tuning parameter may be tuned if it is determined that the first operating parameter value deviates more than a limit value from the reference operating parameter value. The limit value may for example be about 2%, 3%, 4%, 5%, 10%, 11%, 15%, or 50% i.e. if the first operating parameter value deviates more than about 2%, 3%, 4%, 5%, 10%, 11%, 15%, or 50% from the reference operating parameter value", wherein "The operating parameter may for example be an energy storage capacity", and wherein energy storage capacity involves using measured voltage as described in Fig. 6, Paragraph [0074], and Paragraph [0074] “Thus an open circuit voltage 506 is determined and a thereafter a corresponding state of charge 508 from the relationship 500. Subsequently S608, the difference between the first state of charge z(t.sub.0) and the second state of charge z(t.sub.1) is determined and compared to a threshold X”, wherein examiner interpreted checking for differences between first state of charge and second state of charge to a threshold as checking for quantitative deviation of the mathematical model from a measured voltage value).
	HELLGREN does not explicitly teach where (b) the predefined first condition for the representation of the use by the temperature of the electrical energy storage unit comprises a temperature value over 20° C.
	However, Li teaches where (b) the predefined first condition for the representation of the use by the temperature of the electrical energy storage unit comprises a temperature value over 20° C (Paragraph [0057-0058] "According to the foregoing method, as shown in FIG. 1, this embodiment provides a method for detecting a power fade level of a battery. The method include making a series of estimates of battery Ohmic resistance R at different time tj for a predetermined number of N times, each estimated battery Ohmic resistance value is represented by R (j=1, . . . , N). Specifically, the following steps may be performed: 1) Determine whether a battery is in an effective range at the current time (that is, the battery is in the temperature threshold range and that a time tj corresponding to detecting/estimating an Ohmic resistance value Rj  of the battery is in a time threshold range. for example, the temperature range for the battery may be between 15° C. and 30° C...)", which describes the first step of the method which includes determining temperature range of 15° C. and 30° C.).
HELLGREN and Li are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy storage system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above state of charge range, age value, and quantitative deviation, as taught by HELLGREN, and incorporating temperature value, as taught by Li.
One of ordinary skill in the art would have been motivated to improve reducing error caused by aging of battery when calculating Ohmic resistance, as suggested by Li (Paragraph [0038] “Such detection ensures minimal impact of temperature measurement on Ohmic resistance value of a battery. Moreover, a working time of the battery may be set such it does not exceed one day. As such, error caused by aging of the battery during the current round of Ohmic resistance factor calculation is reduced as much as possible”).
Furthermore, the combinations of HELLGREN and Li teaches or where a combination of a), (b), (c), and (d) is present (the above explanations and descriptions recites combinations of these steps).

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
	SUZUKI et al. [USPGPUB 2017/0328957] teaches energy storage device state estimation device for estimating a state of an energy storage device at a predetermined point of time.
	Drenkelforth et al. [USPGPUB 2016/0109527] teaches an apparatus and a method for determining a change in resistance of an energy storage device, wherein deviation between a model voltage and measurement voltage is determined.
	Zettel et al. [USPGPUB 2007/0285061] teaches State-of-life for the electrical energy storage device is predictively determined based on electrical current, state-of-charge, and temperature of the electrical energy storage device during active and quiescent periods of operation.
	BENJAMIN et al. [USPGPUB 2011/0307202] teaches system comprises means for measuring the voltage on the terminals of each accumulator, means for measuring the temperature of the battery, means for measuring the current flowing through the battery, and means for reporting an error if the voltage difference is greater than or equal to said at least one threshold value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./Examiner, Art Unit 2119                                                                                                                                                                                                        /MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119